Citation Nr: 9901881	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-33 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1975.


This matter comes before the Board of Veterans Appeals 
(Board) from an April 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to nonservice-connected pension 
benefits.  The veteran disagreed with this determination, and 
this appeal ensued.  



FINDINGS OF FACT

1.  The veteran is currently unemployed.  He last worked in 
September 1996 as a security guard, and has additional 
employment experience as a janitor, and physical conditioning 
specialist.

2.  The veteran is forty-seven years of age, and has 
completed at least 13 years of education.

3.  The veterans disabilities include hypertension, 
evaluated as 20 percent disabling; varicose veins, left leg 
with stasis changes and history of ulcer, evaluated as 20 
percent disabling; and obesity, evaluated as 10 percent 
disabling.  His combined evaluation is 40 percent.

4.  The veterans disabilities do not preclude him from all 
forms of gainful employment for which his age, education, and 
occupational experience qualify him.



CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability are not met. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.321, 3.340, 3.342, 4.15, 4.16, 4.17, 4.19, 4.20 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veterans certificate of discharge from service, DD Form 
214, shows that he completed 12 years of education.  His 
primary specialty during service was as a physical 
conditioning specialist, which was related to the civilian 
occupation of group recreation worker.

In an application for program of education or training, VA 
Form 22-1990, completed by the veteran in December 1975, he 
reported that he had completed 13 years of education, 
including one year of college.  In a certification dated in 
January 1977, a school official certified that the veteran 
had completed 12 credit hours between May and September 1976.  
In an enrollment certificate dated in February 1977, and 
signed by the veteran and a school official it was reported 
that the veteran had completed 13 credit hours between June 
and August 1976, and that the veterans course objective was 
a Bachelor of Science degree in physical education.

In an application for pension received in October 1996, the 
veteran reported that he was born in May 1952, had last 
worked in September 1996, and that his highest year of 
education completed was the third year of high school.  He 
noted that in the year prior to becoming unemployed he had 
worked as a security guard.  He indicated that he had not 
been hospitalized in the previous three months.

On VA examination, in January 1997, the veteran reported that 
he worked as a security guard from September 1981 to 
September 1996.  He further reported that he was laid off 
because he did not report to work for seven months in 1994 
and 1995 due to treatment of a leg ulcer.  The veteran 
reported that prior to his last job he had worked as a 
security guard and janitor in apartment buildings. He 
reported the only time lost from work was due to his leg 
ulcer in 1994.

The veteran related that in September 1994, he had developed 
an ulcer on his left pretibial area.  He was seen at a VA 
Outpatient Clinic where he was told he had a varicose stasis 
ulcer.  Initially, the ulcer was painful.  The veteran denied 
any trauma or infection at the time. There was no history of 
fracture or trauma to the left leg.  He reported that he was 
treated with pressure dressings and antibiotics, and that the 
ulcer had remained healed for the past six or seven months.  
Initially, his leg was edematous on dependency, but this was 
not currently the case.  The veteran reported minimal pain 
when walking.  He denied any joint problems of any type at 
any time.  

The veteran reported that his weight 10 years earlier was 250 
pounds, 5 years earlier it was 300 pounds, and that his 
current weight was 326 pounds.  The veterans only medication 
was an unknown pain pill.  He denied a history of high blood 
pressure or diabetes.  He reported that his blood pressure 
had been taken a year prior to the examination and been 
within normal limits.  

On physical examination the veteran was five feet ten inches 
tall and weighed 326 pounds.  He was described as a morbidly 
obese male, who moved slowly, but without impairment of any 
joint motion.  He was noted to have a somewhat stooped 
posture.  There was dark brown pigmentation over his lower 
anterior left extremity with scarring indicating the presence 
of a healed ulcer.  There was no evidence of varicosities in 
the area.  The position of the healed ulcer on the left lower 
extremity was not in an area common for perforating veins.

The veterans heart size could not be determined due to his 
massive obesity.  The examiner reported that his blood 
pressure appeared to be somewhat inaccurate and too difficult 
to obtain even with the use of an extra large cuff.  However, 
on multiple determinations, systolic blood pressure was in 
the range of 200-240 and diastolic blood pressure was in the 
range of 110-120.  There was no evidence of joint disease and 
no limitation of motion in any joint.  The diagnoses were 
morbid obesity, hypertension of unknown duration and 
etiology, healed ulceration, left lower extremity with 
evidence of stasis pigmentation, no evidence of superficial 
varicosities, and no evidence of joint disease.  

A VA outpatient treatment record dated in February 1997, 
shows that the veteran was seen for follow up.  It was noted 
that the veteran reported that his condition was completely 
improved.  He was quoted as saying, Everything is fine now, 
doc.  The leg was cool, soft, and non-tender.  The skin was 
intact and dry.

Later in February 1997, the same VA physician who had 
provided the outpatient treatment, reported that the veteran 
was treated for ulceration of the medial left ankle area 
secondary to a varicose vein condition with marked stasis and 
trophic changes.  It was noted that he had responded well to 
treatment, and that the ulcer had healed.  The condition was 
currently controlled with the use of compression stocking.  

VA outpatient treatment records dated in August and October 
1997 show that the left ulcer was healed but the area was 
tender.  Lubriderm Latian Cream was prescribed for treatment.  

Analysis

Initially, the Board notes that it has found that the 
veterans claim for a total and permanent disability rating 
for pension purposes is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  VA has a duty, therefore, to assist 
him in the development of facts pertinent to the claim.  The 
relevant evidence pertaining to the issue consists of VA 
treatment records and the report of VA examination in January 
1997.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veterans claims 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.  In this regard, the 
Board notes that the RO has sought records of all treatment 
reported by the veteran.  The veterans history suggests that 
he may have been treated for a stasis ulcer prior to February 
1997.  However, the RO has sought records from the 
appropriate VA facilities, and has received only those 
records reported above.  The Board notes that records prior 
to September 1996, would not be highly probative, inasmuch as 
the veteran was employed prior to that date, and records 
pertaining to the period subsequent to that date can be used 
to determine whether he has disability or disabilities that 
are permanently disabling.

In Brown v. Derwinski, 2 Vet.App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations.  An 
objective and a subjective standard are provided.  Brown, 2 
Vet.App. at 446; Talley v. Derwinski, 2 Vet.App. 282 (1992); 
38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 
3.321(b)(2); 4.17 (1998).  The two ways that permanent and 
total disability can be shown under the law are as follows: 
(1) the veteran must be unemployable as a result of a 
lifetime disability (i.e., the subjective standard, which 
is based on disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or, even if not unemployable, (2) the 
veteran must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the objective standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17. 38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (1998); Brown, 2 Vet.App. at 446.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the RO should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-scheduler basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).

In a rating decision dated in October 1997, and confirmed in 
a May 1998, supplemental statement of the case, the RO 
evaluated the veterans disabilities as follows: 
hypertension, rated as 20 percent disabling; varicose veins, 
left leg, with stasis changes and history of ulcer, rated as 
20 percent disabling; and obesity, rated as 10 percent 
disabling.  The combined disability evaluation is 40 percent.  
Neither the veteran nor his representative have disputed 
these ratings, however, the Board will review the evaluations 
and the criteria under which they were made.

A. Hypertension

The RO has assigned the veteran a 20 percent evaluation for 
hypertension.  In regard to this disorder, the Board would 
point out that, by regulatory amendment effective January 12, 
1998, substantive changes were made to the respective 
schedular criteria for evaluating the cardiovascular system, 
including hypertensive vascular disease as set forth in 
38 C.F.R. § 4.104 (1998). See 62 Fed. Reg. 65207-65224 
(1997).  Where the law and regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the old criteria set forth under Diagnostic Code 7101, 
a 20 percent disability rating is assigned when the diastolic 
pressure is predominantly 110 or more with definite symptoms.  
A 40 percent rating is assigned when the diastolic pressure 
is predominantly 120 or more and moderately severe symptoms.  
A 60 percent evaluation is assigned when the diastolic 
pressure is predominantly 130 or more and severe symptoms.  

Under the revised schedular criteria set forth under 
Diagnostic Code 7101, effective January 12, 1998, a 20 
percent rating is assigned when the diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 40 percent rating is assigned when the 
diastolic pressure is predominantly 120 or more.  A 60 
percent rating is assigned when the diastolic pressure is 
predominantly 130 or more.  

After considering the evidence of record, it is the judgment 
of the Board that the schedular criteria which most 
accurately describes the veterans hypertension impairment is 
reflected by the 20 percent evaluation currently in effect.  
At the time of the VA examination accorded to the veteran in 
January 1997, his diastolic pressure was noted to be in the 
range of 110-120 and his systolic pressure was noted in the 
range of 200-240 on multiple determinations.  This finding 
suggests that his diastolic readings are predominantly in a 
range below 120.  As such, the findings do not warrant a 
rating higher than 20 percent.  

B. Varicose Veins, Left Leg

Under the provisions of Diagnostic Code 7120 in effect prior 
to January 12, 1998, a 20 percent rating is assigned for 
varicose veins where there is unilateral involvement, if the 
disorder was moderately severe, involving the superficial 
veins above and below the knee, with varicosities of the long 
saphenous vein ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion and 
no involvement of deep circulation.  A 40 percent 
(unilateral) or 50 percent (bilateral) rating, if it involves 
the superficial veins above and below the knee, with 
involvement of the long saphenous vein ranging over two 
centimeters in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration, and no involvement of 
deep circulation.  The disorder is considered pronounced, 
warranting a 50 percent rating for unilateral involvement, or 
a 60 percent rating for bilateral involvement, if it is 
manifested by the findings for a severe rating with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburgs and Perthes tests, with ulceration and 
pigmentation.  38 C.F.R. § 4.104 (1997).

Under the revised rating criteria for varicose veins that 
became effective January 12, 1998, a 20 percent evaluation is 
assigned when there is persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
assigned when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned when there 
is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation is assigned when there is massive board-
like edema with constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1998).

As noted above, the veterans varicose veins, left leg 
disability is currently rated as 20 percent disabling.  The 
veteran was accorded a VA examination in January 1997, at 
that time the examiner noted that there was no evidence of 
varicosity.  The VA outpatient treatment records show that 
the veteran had been treated for ulceration secondary to a 
varicose vein condition with marked stasis and trophic 
changes.  However, no current findings of varicose veins were 
reported.  The ulcer has healed.  Although the veteran has 
recently complained of tenderness in the area of the ulcer, 
no change in his condition has been found on objective 
examination.

While the veteran is noted to have had marked stasis and 
trophic changes in the past, there have been no current 
findings of persistent edema.  In fact, there is no evidence 
of recent edema.  The evidence of record does not show marked 
distortion and sacculation, edema, or episodes of ulceration.  
The objective evidence supports a continuation of the 20 
percent evaluation.  There is no basis for an increase to the 
next higher rating, as the veterans current symptomatology 
most closely resembles the criteria for a 20 percent 
evaluation for varicose veins.

C. Obesity

The Board points out that the Rating Schedule does not 
contain a specific diagnostic code for obesity.  Obesity will 
consequently, be evaluated by analogy to a closely related 
disease in which the functions affected and anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).

The veterans obesity has been rated by analogy to 38 C.F.R. 
§ 4.88b, Diagnostic Code 6313 (1998).  That diagnostic code 
pertains to the evaluation of avitaminosis, and provides for 
a 10 percent evaluation where there is a confirmed diagnosis 
and nonspecific symptoms such as decreased appetite, weight 
loss, abdominal discomfort, weakness, an inability to 
concentrate, and irritability.  A 20 percent rating requires 
that there be stomatitis, achlorhydria, or diarrhea.  In 
order for a 40 percent rating, the veteran must suffer from 
stomatitis, diarrhea, and symmetrical dermatitis.  Diagnostic 
Code 6313.

The medical evidence does not show any of the findings 
necessary for a 20 percent evaluation under Diagnostic Code 
6313.  

The Board concludes that the veterans obesity, does not 
warrant an evaluation in excess of 10 percent.  The January 
1997 VA examination provided a diagnosis of morbid obesity.  
The examiner reported that the veteran moved slowly, but 
without any impairment of any joint motion.  Such a diagnosis 
is consistent with a 10 percent disability rating. 

Entitlement to Permanent and Total Disability Rating for 
Pension Purposes

Objective Standard

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. § 4.15.  In this case, the veteran is unable 
to meet this requirement.

Under § 4.15, the following will be considered to be 
permanent total disability: the permanent loss of the use of 
both hands, or of both feet, or of one hand and one foot, or 
of the sight of both eyes, or becoming permanently helpless 
or permanently bedridden. Other total disability ratings are 
scheduled in the various bodily systems of the rating 
schedule. The veteran does not have any of the disabilities 
described in § 4.15, and as discussed above, he does not have 
a disability that meets the schedular criteria for a 100 
percent evaluation.  He is also not entitled to a combined 
one hundred percent schedular evaluation.

The veteran does not have a single disability rated at 60 
percent or higher, or one disability rated at 40 percent with 
a combined rating of 70 percent.  The veterans hypertension 
is rated as 20 percent disabling, his varicose veins, left 
leg, with stasis changes and history of ulcer is rated as 20 
percent disabling, and his obesity is rated 10 percent 
disabling.  The combined disability rating is 40 percent 
disabling.  Accordingly, the veteran does not meet the 
percentage requirements of 38 C.F.R. §§ 4.16(a), 4.17.

Subjective Standard

As the veterans disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), 4.17, the Board must 
determine whether he is entitled to pension benefits based on 
subjective criteria, including age, education and 
occupational history. 38 C.F.R. §§ 3.321, 4.15.  In this 
regard, the Board notes that the veteran is 47 years old.  
Although he has recently reported that he only completed 
three years of high school, other records in the claims file 
show that he completed high school and at least one year of 
college.  The veteran has reported a history of 17 years 
employment as a security guard and other employment as a 
janitor.  Other records show that he had experience during 
service as a recreation worker.  The veteran is reportedly 
unemployed currently, and last worked in September 1996.

The veteran has reported that he was laid off due to time 
loss for treatment of his leg ulcer, and now contends that he 
is unable to work primarily because of his left leg disorder. 
In a statement dated in July 1997, the veteran indicated that 
his physician informed him that he would have pain in his 
left leg doing a lot of walking because of the varicose 
veins.  However, the record shows that his ulcer has now 
healed, and with the exception of some tenderness, is not 
currently causing disability.  Other disability from varicose 
veins has not been reported.  In short, the condition that 
caused the veteran to be laid off from his former employment 
is now under control.  Therefore, the Board is unable to find 
that the leg disability has caused permanent disability that 
would preclude his return to his former employment, or other 
employment for which his age, education, and occupational 
experience would otherwise qualify him.

The veterans other disabilities have apparently not required 
any recent treatment.  The are evaluated at a relatively low 
level of disability, and the veteran has not reported that 
they have caused any impairment in his ability to maintain 
suitable gainful employment.

Based on the foregoing the Board concludes that the veterans 
disabilities, when evaluated in association with his 
educational attainment, occupational background and age, are 
not shown to preclude all kinds of substantially gainful 
employment, should the veterans choose to seek such 
opportunities.  Accordingly, the veteran is not entitled to a 
permanent and total disability rating for pension purposes 
and his claim for that benefit is denied.



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
